Exhibit 10.3

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Kilroy Realty Corporation

Employment Agreement – Richard E. Moran, Jr.



--------------------------------------------------------------------------------

Kilroy Realty Corporation

 

--------------------------------------------------------------------------------

Employment Agreement for Richard E. Moran, Jr.

 

--------------------------------------------------------------------------------

 

     Page

1.

   Employment.    1

2.

   Term.    1

3.

   Offices and Duties.    2         (a)      Generally    2         (b)     
Devotion of Time and Effort    2         (c)      Place of Employment    2

4.

   Salary and Annual Incentive Compensation.    3         (a)      Base Salary
   3         (b)      Annual Incentive Compensation    3

5.

   Long-Term Compensation, Benefits, Deferred Compensation, and Expense
Reimbursement.    3         (a)      Executive Compensation Plans    3        
(b)      Employee and Executive Benefit Plans    4         (c)      Deferral of
Compensation    4         (d)      Reimbursement of Expenses    5         (e)
     Office, Staff and Equipment    5         (f)      Company Registration
Obligations    5         (g)      Limitations Under Code Section 409A    5

6.

   Termination Due to Retirement, Death, or Disability.    6         (a)     
Retirement    6         (b)      Death    7         (c)      Disability    8   
     (d)      Other Terms of Payment Following Retirement, Death, or Disability
   9

7.

   Termination of Employment For Reasons Other Than Retirement, Death, or
Disability.    9         (a)      Termination by the Company for Cause    9   
     (b)      Termination by Executive Other Than For Good Reason    10        
(c)      Termination by the Company Without Cause    10         (d)     
Termination by Executive for Good Reason    11         (e)      Other Terms
Relating to Certain Terminations of Employment    12



--------------------------------------------------------------------------------

8.

   Definitions Relating to Termination Events.    12         (a)      “Annual
Incentives”    12         (b)      “Cause”    12         (c)      “Change in
Control”    13         (d)      “Compensation Accrued at Termination”    14   
     (e)      “Disability”    15         (f)      “Good Reason”    15        
(g)      “Partial Year Bonus”    16         (i)      “Reasonably Anticipated
Performance”    16         (j)      “Severance Period.”    16

9.

   Payment of Financial Obligations.    17

10.

   Rabbi Trust Obligation; Excise Tax-Related Provisions.    17         (a)     
Rabbi Trust Funding    17         (b)      Gross-up If Excise Tax Would Apply   
17

11.

   Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement.
   19         (a)      Noncompetition Agreement    19         (b)     
Non-Solicitation    19         (c)      Non-Disclosure; Ownership of Work    20
        (d)      Cooperation With Regard to Litigation    20         (e)     
Non-Disparagement    20         (f)      Release of Employment Claims    21   
     (g)      Forfeiture of Outstanding Options and Other Equity Awards    21   
     (h)      Survival    21         (i)      Remedies    21

12.

   Governing Law; Disputes; Arbitration.    22         (a)      Governing Law   
22         (b)      Reimbursement of Expenses in Enforcing Rights    22        
(c)      Arbitration    23         (d)      Interest on Unpaid Amounts    23   
     (e)      LIMITATION ON LIABILITIES    23         (f)      WAIVER OF JURY
TRIAL    23

13.

   Miscellaneous.    24         (a)      Integration    24         (b)     
Successors; Transferability    24         (c)      Beneficiaries    24        
(d)      Notices    25         (e)      Reformation    25         (f)     
Headings    25         (g)      No General Waivers    25         (h)      No
Obligation To Mitigate    26         (i)      Offsets; Withholding    26

 

ii



--------------------------------------------------------------------------------

        (j)      Successors and Assigns    26         (k)      Counterparts   
26         (l)      Due Authority and Execution    26         (m)     
Representations of Executive    26

14.

   D&O Insurance.    27

 

iii



--------------------------------------------------------------------------------

Kilroy Realty Corporation

 

--------------------------------------------------------------------------------

Employment Agreement for Richard E. Moran, Jr.

 

--------------------------------------------------------------------------------

THIS EMPLOYMENT AGREEMENT by and between KILROY REALTY CORPORATION, a Maryland
corporation (the “Company”), Kilroy Realty, L.P., a Delaware limited partnership
(the “Operating Partnership”) and Richard E. Moran, Jr. (“Executive”) is
effective as of January 1, 2007 (the “Effective Date”). This Employment
Agreement (the “Agreement”) supersedes and replaces in its entirety Executive’s
Employment Agreement, dated as of January 1, 1997, with the Company and
Operating Partnership (the “Prior Employment Agreement”). Rights and obligations
of the parties for periods prior to the Effective Date, and any related
remedies, shall remain subject to the terms of the Prior Employment Agreement,
which shall remain enforceable for that purpose.

W I T N E S S E T H

WHEREAS, the Company desires to continue to employ Executive as Executive Vice
President, Chief Financial Officer, and Secretary of the Company, and Executive
desires to continue in such employment on the terms and conditions herein set
forth.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

 

  1. Employment.

The Company and Operating Partnership hereby agree to continue to employ
Executive as their Executive Vice President, Chief Financial Officer, and
Secretary, and Executive hereby agrees to accept and continue in such employment
during the Term as defined in Section 2 (subject to Section 7(c)) and to serve
in such capacities from and after the Effective Date, upon the terms and
conditions set forth in this Agreement. The allocation of the rights and
obligations between the Company and the Operating Partnership shall be
determined by separate agreement of those parties. For purposes of this
Agreement, the term “Company” shall be understood to include the Operating
Partnership, unless the context otherwise requires.

 

  2. Term.

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on December 31, 2009 and
any period of extension thereof in accordance with this Section 2, except that
the Term will end at a date, prior to the end of such period or extension
thereof, specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended



--------------------------------------------------------------------------------

automatically without further action by either party by one additional year
(added to the end of the Term) first on December 31, 2009 (extending the Term to
December 31, 2010) and on each succeeding December 31 thereafter, unless either
party shall have served written notice in accordance with Section 13(d) upon the
other party at least 90 days before the December 31 extension date electing not
to extend the Term further as of that December 31 extension date, in which case
employment shall terminate on that December 31 and the Term shall end at that
date, subject to earlier termination of employment and earlier termination of
the Term in accordance with Section 6 or 7.

 

  3. Offices and Duties.

The provisions of this Section 3 will apply during the Term, except as otherwise
provided in Section 7(c):

(a) Generally. Executive shall serve as the Executive Vice President, Chief
Financial Officer, and Secretary of the Company. In any and all such capacities,
Executive shall report only to the Chief Executive Officer of the Company.
Executive shall have and perform such duties, responsibilities, and authorities
as are customary for the executive vice president, chief financial officer, and
secretary of a publicly held corporation of the size, type, and nature of the
Company as they may exist from time to time and consistent with such position
and status. In addition, if the Company and Executive mutually agree, Executive
may serve the Company and its subsidiaries and affiliates in other offices and
capacities; provided that, if Executive’s service in any such additional office
or capacity ceases, such cessation shall have no effect on the compensation
payable hereunder.

(b) Devotion of Time and Effort. Executive shall devote substantially all of his
business time and attention, and his best efforts, abilities, experience, and
talent, to the positions of Executive Vice President, Chief Financial Officer,
and Secretary and for the businesses of the Company without commitment to other
business endeavors, except that Executive (i) may make personal investments
which are not in conflict with his duties to the Company and manage personal and
family financial and legal affairs, (ii) may undertake public speaking
engagements, and (iii) may serve as a director of (or similar position with) any
educational, charitable, community, civic, religious, or similar type of
organization, or, with the approval of the Board of Directors of the Company
(the “Board”), a for-profit business, provided, however, serving as a director
of a for-profit business in which the Executive is engaged pursuant to
subsection (iv) shall not require the approval of the Board and (iv) may engage
in for-profit activities, which activities may include real estate development
activities in regions in which the Company is not engaged in business and
non-competitive activities in areas with which the Company is not involved and
which are not in conflict with the Company’s activities, so long as such
activities listed in clauses (i) through (iv) do not preclude or render unlawful
Executive’s employment or service to the Company or otherwise materially inhibit
the performance of Executive’s duties under this Agreement or impair the
business of the Company or its subsidiaries.

(c) Place of Employment. Executive’s principal place of employment shall be at
the Company’s principal executive offices in Los Angeles, California.

 

2



--------------------------------------------------------------------------------

  4. Salary and Annual Incentive Compensation.

As partial compensation for the services to be rendered hereunder by Executive,
the Company agrees to pay to Executive during the Term the compensation set
forth in this Section 4.

(a) Base Salary. The Company will pay to Executive during the Term a base salary
at the annual rate of $500,000, payable commencing at the beginning of the Term
in accordance with the Company’s usual payroll practices with respect to senior
executives (except to the extent deferred under Section 5(c)). Executive’s
annual base salary shall be reviewed by the Executive Compensation Committee of
the Board (the “Committee”) each year of the Term, beginning in 2007, and may be
increased above, but may not be reduced below, the then-current rate of such
base salary. For purposes of this Agreement, “Base Salary” means Executive’s
then-current base salary.

(b) Annual Incentive Compensation. During the Term, Executive will be eligible
to receive an annual cash award (the “Annual Cash Award”) and an annual stock
incentive award (the “Annual Stock Incentive”) which shall offer to Executive an
opportunity to earn additional compensation based upon performance in amounts
determined by the Committee in accordance with the applicable plan; provided,
however, that (i) the annual target incentive opportunity for the Annual Cash
Award shall be not less than $600,000 (which $600,000 is the “Annual Cash
Target”), up to 25% of which may be payable, in the Company’s sole discretion,
in Company stock, and (ii) the annual target incentive opportunity for the
Annual Stock Incentive shall be not less than $1,000,000 (which $1,00,000 is the
“Annual Stock Target”), in either case, for achievement of target level
performance, with the nature of the performance and the levels of performance
triggering payments of such target Annual Cash Award and target Annual Stock
Incentive for each year to be established through consultation between the Chief
Executive Officer and the Committee and communicated to Executive during the
first quarter of such year by the Committee. The Annual Cash Award and the
Annual Stock Incentive paid may be more or less than the annual target incentive
opportunity based on the Company’s actual performance in relation to the target
level performance. In addition, the Committee (or the Board) may determine, in
its discretion, to increase Executive’s target incentive opportunity or provide
an additional incentive opportunity, in excess of the target incentive
opportunity, payable for performance in excess of or in addition to the
performance required for payment of the target incentive amount. Any annual
incentive compensation payable to Executive shall be paid in accordance with the
Company’s usual practices with respect to payment of incentive compensation to
senior executives (except to the extent deferred under Section 5(c)).

 

  5. Long-Term Compensation, Benefits, Deferred Compensation, and Expense
Reimbursement.

(a) Executive Compensation Plans. Executive shall be entitled during the Term to
participate, without discrimination or duplication, in all executive
compensation plans and programs intended for general participation by senior
executives of the Company, as presently in effect or as they may be modified or
added to by the Company from time to time, subject to the eligibility and other
requirements of such plans and programs.

 

3



--------------------------------------------------------------------------------

During the Term, Executive shall be eligible to participate in any
Outperformance Incentive Award plan (including any similar plan or other
substitute plan) that may be adopted by the Board in its sole discretion on
terms that are at least as favorable to those made available to other senior
executives of the Company in accordance with the terms of the applicable program
document.

(b) Employee and Executive Benefit Plans. Executive shall be entitled during the
Term to participate, without discrimination or duplication, in all employee and
executive benefit plans and programs of the Company, as presently in effect or
as they may be modified or added to by the Company from time to time, to the
extent such plans are generally available to other senior executives or
employees of the Company, subject to the eligibility and other requirements of
such plans and programs, including, without limitation, plans providing
retirement benefits, medical insurance, life insurance, disability insurance,
and accidental death or dismemberment insurance, as well as savings,
profit-sharing, 401(k) and stock ownership plans. In addition, Executive shall
be eligible to participate in and receive or participate in perquisites under
policies implemented by the Board and the Committee. It is understood that no
minimum level of perquisites is guaranteed hereunder, and that the Company may
make available compensation and benefits to one or more individual executives
that will not be deemed “generally available” to senior executives.

In furtherance of and not in limitation of the foregoing, during the Term:

 

  (i) Executive will participate as Executive Vice President, Chief Financial
Officer, and Secretary in all executive and employee vacation and time-off
programs; provided that Executive shall be entitled to a minimum of 25 business
days of vacation annually; and

 

  (ii) The Company shall pay or reimburse Executive for tax and financial
planning services subject to an annual maximum of $25,000 provided that such
payment or reimbursement by the Company shall be made no later than the
fifteenth day of the third month following the end of the calendar year in which
Executive incurred such expense; provided, further, that Executive shall have
provided a reimbursement request to the Company no later than 30 days prior to
the date the reimbursement is due; and

 

  (iii) The Company shall reimburse the executive for the cost of an annual
physical examination which is not paid for or reimbursed under the Company’s
medical insurance, and Executive shall be required under this Agreement to
undergo an annual physical examination by a qualified medical doctor (MD); and

 

  (iv) The Company shall provide Executive with a reasonable automobile
allowance during the Term, subject to and on a basis consistent with Company
policy on the Effective Date.

(c) Deferral of Compensation. If the Company has in effect or adopts any
deferral program or arrangement permitting executives to elect to defer any
compensation, Executive will be eligible to participate in such program on terms
no less favorable than the terms of participation of any other senior executive
officer of the Company. Any plan or program of the

 

4



--------------------------------------------------------------------------------

Company which provides benefits based on the level of salary, annual incentives,
or other compensation of Executive shall, in determining Executive’s benefits,
take into account the amount of salary, annual incentives, or other compensation
prior to any reduction for voluntary contributions made by Executive under any
deferral or similar contributory plan or program of the Company, but shall not
treat any payout or settlement under such a deferral or similar contributory
plan or program to be additional salary, annual incentives, or other
compensation for purposes of determining such benefits, unless otherwise
expressly provided under such plan or program.

(d) Reimbursement of Expenses. The Company will promptly reimburse Executive for
all reasonable business expenses and disbursements incurred by Executive in the
performance of Executive’s duties during the Term in accordance with the
Company’s reimbursement policies as in effect from time to time.

(e) Office, Staff and Equipment. The Company agrees to provide to Executive such
staff, equipment and office space as is reasonably necessary for Executive to
perform his duties hereunder, subject to and on a basis consistent with Company
policy on the Effective Date.

(f) Company Registration Obligations. The Company will use its commercially
reasonable efforts to file with the Securities and Exchange Commission and
thereafter maintain the effectiveness of one or more registration statements
registering under the Securities Act of 1933, as amended (the “1933 Act”), the
offer and sale of shares by the Company to Executive pursuant to any stock
option or other equity-based awards granted to Executive under Company plans or
otherwise or, if shares are acquired by Executive in a transaction not involving
an offer or sale to Executive but resulting in the acquired shares being
“restricted securities” for purposes of the 1933 Act, registering the reoffer
and resale of such shares by Executive.

(g) Limitations Under Code Section 409A. Notwithstanding anything to the
contrary in this Agreement, in the event that, as a result of Section 409A of
the Internal Revenue Code (the “Code”) (and any related regulations or other
pronouncements), any of the payments that Executive is entitled to under the
terms of this Agreement or any other plan involving deferred compensation (as
defined under Code Section 409A) may not be made at the time contemplated by the
terms thereof without causing the Executive to be subject to constructive
receipt at a date prior to actual payment and/or an income tax penalty and
interest and the timing of payment is the sole cause of such adverse tax
consequences, the Company will make such payment on the first day permissible
under Code Section 409A without the Executive incurring such adverse tax
consequences. In particular, with respect to any lump sum payment otherwise
required hereunder, in the event of any delay in the payment date as a result of
Code Section 409A(a)(2)(A)(i) and (B)(i), the Company will adjust the payments
to reflect the deferred payment date by crediting interest thereon at the prime
rate in effect at the time such amount first becomes payable, as quoted by the
Company’s principal bank. In addition, other provisions of this Agreement or any
other such plan notwithstanding, the Company shall have no right to accelerate
any such payment or to make any such payment as the result of any specific event
except to the extent permitted under Section 409A. The Company shall not be
obligated to reimburse Executive for any tax penalty or interest or provide a
gross-up in connection with any tax liability of Executive under Section 409A.

 

5



--------------------------------------------------------------------------------

  6. Termination Due to Retirement, Death, or Disability.

(a) Retirement. Executive may elect to terminate employment hereunder by
retirement at or after age 65, or at such earlier age as may be approved by the
Board, with at least 30 years of service with the Company (in either case,
“Retirement”) upon at least 30 days written notice to the Company. At the time
Executive’s employment terminates due to Retirement, the Term will terminate,
all obligations of the Company and Executive under Sections 1 through 5 will
immediately cease except for obligations which expressly continue after
termination of employment due to Retirement, and the Company will pay Executive,
and Executive will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination (as defined in
Section 8(d));

 

  (ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a Partial Year Bonus (as
defined in Section 8(g));

 

  (iii) A single severance payment in an amount equal to the sum of: (i) one
times the Executive’s Base Salary plus (ii) one times the average of the two
highest target Annual Incentives (as defined in Section 8(a)) applicable to
Executive during the preceding three completed performance years, provided that
for the 2006 performance year only, the actual, instead of the target, Annual
Incentives shall be used in the calculation of the severance payment;

 

  (iv) All equity awards held by Executive at termination that vest based on
time shall be fully vested and all other terms of such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such options were granted (subject to Section 11(g) hereof);

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, and other equity awards and other long-term incentive
awards (including cash awards, but excluding any Outperformance Incentive Award)
is conditioned shall be deemed to have been met at the greater of (A) target
level at the date of termination, or (B) actual performance and Reasonably
Anticipated Performance at the date of termination, and such amounts shall
become fully vested and non-forfeitable as a result of termination of employment
at the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted; and

 

  (vi)

All other rights under any other compensatory or benefit plan, including any
deferral under Section 5(c), shall be governed by such plan. In addition, at
Company’s expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage (i.e., medical, dental and
vision) under the Company’s group health plan(s) in which the Executive was
participating on the date of termination or if such plan(s) have been
terminated, in the plan(s) in which senior executives of the Company participate
for a period of three (3) years after the date Executive’s employment
terminates.

 

6



--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in the foregoing, if after the end of
the applicable COBRA period, the Company cannot provide Executive and his spouse
and dependent children with (a) continuation of health insurance coverage under
the Company’s group health plan(s) at commercially reasonable rates, as
determined by the Committee in its sole discretion, or (b) health insurance
coverage under a separate health plan at commercially reasonable rates, as
determined by the Committee in its sole discretion, then Executive shall be
entitled to receive, in lieu of such continuation of health insurance coverage
or such health insurance coverage under a separate health plan, an annual
payment of $50,000 for a period of three (3) years after the date Executive’s
employment terminates.

(b) Death. In the event of Executive’s death which results in the termination of
Executive’s employment, the Term will terminate, all obligations of the Company
and Executive under Sections 1 through 5 will immediately cease except for
obligations which expressly continue after death, and the Company will pay
Executive’s beneficiary or estate, and Executive’s beneficiary or estate will be
entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive dies, a Partial Year Bonus (as defined in Section 8(g));

 

  (iii) A single severance payment in an amount equal to the sum of: (i) one
times the Executive’s Base Salary plus (ii) one times the average of the two
highest target Annual Incentives (as defined in Section 8(a)) applicable to
Executive during the preceding three completed performance years, provided that
for the 2006 performance year only, the actual, instead of the target Annual
Incentives shall be used in the calculation of the severance payment. Such
payment shall be in addition to any life insurance payments to which the
Executive is otherwise entitled and any other compensation earned by Executive
hereunder;

 

  (iv) All equity awards held by Executive at termination that vest based on
time shall be fully vested and all other terms of such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such options were granted (subject to Section 11(g) hereof);

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, and other equity awards and other long-term incentive
awards (including cash awards, but excluding any Outperformance Incentive Award)
is conditioned shall be deemed to have been met at the greater of (A) target
level at the date of termination, or (B) actual performance and Reasonably
Anticipated Performance at the date of termination, and such amounts shall
become fully vested and non-forfeitable as a result of termination of employment
at the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted; and

 

7



--------------------------------------------------------------------------------

  (vi) All other rights under any other compensatory or benefit plan, including
any deferral under Section 5(c), shall be governed by such plan. In addition, at
Company’s expense, Executive’s spouse and dependent children shall be entitled
to continuation of health insurance coverage (i.e., medical, dental and vision)
under the Company’s group health plan(s) in which the Executive was
participating on the date of termination or if such plan(s) have been
terminated, in the plan(s) in which senior executives of the Company participate
for a period of three (3) years after the date of Executive’s death.

(c) Disability. The Company may terminate the employment of Executive hereunder
due to the Disability (as defined in Section 8(e)) of Executive. Upon
termination of employment, the Term will terminate, all obligations of the
Company and Executive under Sections 1 through 5 will immediately cease except
for obligations which expressly continue after termination of employment due to
Disability, and the Company will pay Executive, and Executive will be entitled
to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive becomes disabled, a Partial Year Bonus (as defined in
Section 8(g));

 

  (iii) A single severance payment in an amount equal to the sum of: (i) two
times the Executive’s Base Salary plus (ii) two times the average of the two
highest target Annual Incentives (as defined in Section 8(a)) applicable to
Executive during the preceding three completed performance years, provided that
for the 2006 performance year only, the actual, instead of the target, Annual
Incentives shall be used in the calculation of the severance payment; provided
further, however, that these payments may be provided under an insurance policy
purchased by the Company. Such payment shall be in addition to any disability
insurance payments to which the Executive is otherwise entitled and any other
compensation earned by Executive hereunder;

 

  (iv) All equity awards held by Executive at termination that vest based on
time shall be fully vested and all other terms of such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such options were granted (subject to Section 11(g) hereof);

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, and other equity awards and other long-term incentive
awards (including cash awards, but excluding any Outperformance Incentive Award)
is conditioned shall be deemed to have been met at the greater of (A) target
level at the date of termination, or (B) actual performance and Reasonably
Anticipated Performance at the date of termination, and such amounts shall
become fully vested and non-forfeitable as a result of termination of employment
at the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;

 

8



--------------------------------------------------------------------------------

  (vi) Disability benefits shall be payable in accordance with the Company’s
plans, programs and policies; and

 

  (vii) All other rights under any other compensatory or benefit plan, including
any deferral under Section 5(c), shall be governed by such plan. In addition, at
Company’s expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage (i.e., medical, dental and
vision) under the Company’s group health plan(s) in which the Executive was
participating on the date of termination or if such plan(s) have been
terminated, in the plan(s) in which senior executives of the Company participate
for a period of three (3) years after the date Executive’s employment
terminates. Notwithstanding anything to the contrary in the foregoing, if after
the end of the applicable COBRA period, the Company cannot provide Executive and
his spouse and dependent children with (a) continuation of health insurance
coverage under the Company’s group health plan(s) at commercially reasonable
rates, as determined by the Committee in its sole discretion, or (b) health
insurance coverage under a separate health plan at commercially reasonable
rates, as determined by the Committee in its sole discretion, then Executive
shall be entitled to receive, in lieu of such continuation of health insurance
coverage or such health insurance coverage under a separate health plan, an
annual payment of $50,000 for a period of three (3) years after the date
Executive’s employment terminates.

(d) Other Terms of Payment Following Retirement, Death, or Disability. Nothing
in this Section 6 shall limit the benefits payable or provided in the event
Executive’s employment terminates due to Retirement, death, or Disability under
the terms of plans or programs of the Company more favorable to Executive (or
his beneficiaries) than the benefits payable or provided under this Section 6
(except in the case of Annual Incentives in lieu of which amounts are paid
hereunder), including plans and programs adopted after the date of this
Agreement. Subject to Section 7(e), amounts payable under this Section 6
following Executive’s termination of employment will be paid as promptly as
practicable after such termination of employment.

 

  7. Termination of Employment For Reasons Other Than Retirement, Death, or
Disability.

(a) Termination by the Company for Cause. The Company may terminate the
employment of Executive hereunder for Cause (as defined in Section 8(b)) at any
time. At the time Executive’s employment is terminated for Cause, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 will immediately cease, and the Company will pay Executive, and Executive will
be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) The vesting and exercisability of stock options, RSUs and other equity
awards held by Executive at termination and all other terms of such awards shall
be governed by the plans and programs and the agreements and other documents
pursuant to which such options were granted (subject to Section 11(g) hereof);
and

 

9



--------------------------------------------------------------------------------

  (iii) All other rights under any other compensatory or benefit plan, including
any deferral under Section 5(c), shall be governed by such plan. In addition, at
Executive’s expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage under any applicable law.

(b) Termination by Executive Other Than For Good Reason. Executive may terminate
his employment hereunder voluntarily for reasons other than Good Reason (as
defined in Section 8(f)) at any time upon at least 30 days’ written notice to
the Company. An election by Executive not to extend the Term pursuant to
Section 2 hereof shall be deemed to be a termination of employment by Executive
for reasons other than Good Reason at the date of expiration of the Term. At the
time Executive’s employment is terminated by Executive other than for Good
Reason, the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 will immediately cease, and the Company will pay
Executive, and Executive will be entitled to the same compensation and rights
specified in Section 7(a).

(c) Termination by the Company Without Cause. The Company may terminate the
employment of Executive hereunder without Cause upon at least 30 days’ written
notice to Executive. An election by the Company not to extend the Term pursuant
to Section 2 hereof shall be deemed to be a termination of Executive’s
employment by the Company without Cause at the date of expiration of the Term
and shall be subject to this Section 7(c). At the time Executive’s employment is
terminated by the Company (i.e., at the expiration of such notice period), the
Term will terminate, all remaining obligations of the Company and Executive
under Sections 1 through 5 will immediately cease (except as expressly provided
below), and the Company will pay Executive, and Executive will be entitled to
receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) A single severance payment in cash in an aggregate amount equal to the
sum of: (i) three times the Executive’s Base Salary plus (ii) three times the
average of the two highest target Annual Incentives (as defined in Section 8(a))
applicable to Executive during the preceding three completed performance years,
provided that for the 2006 performance year only, the actual, instead of the
target, Annual Incentives shall be used in the calculation of the severance
payment;

 

  (iii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminates, a Partial Year Bonus (as
defined in Section 8(g));

 

  (iv) All equity awards held by Executive at termination which vest based on
time shall become vested and all other terms of such awards shall be governed by
the plans and programs and the agreements and other documents pursuant to which
such options were granted (subject to Section 11(g) hereof);

 

  (v)

Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, and other equity awards and other long-term incentive
awards (including cash awards, but excluding any Outperformance Incentive Award)
is conditioned shall be deemed to have been met at the greater of (A) target
level at the date of termination, or (B) actual performance and Reasonably

 

10



--------------------------------------------------------------------------------

 

Anticipated Performance at the date of termination, and such amounts shall
become fully vested and non-forfeitable as a result of termination of employment
at the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;

 

  (vi) All deferral arrangements under Section 5(c) will be settled in
accordance with the plans and programs governing the deferral; and

 

  (vii) All other rights under any other compensatory or benefit plan, including
any deferral under Section 5(c), shall be governed by such plan. In addition, at
Company’s expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage (i.e., medical, dental and
vision) under the Company’s group health plan(s) in which the Executive was
participating on the date of termination or if such plan(s) have been
terminated, in the plan(s) in which senior executives of the Company participate
for a period of three (3) years after the date Executive’s employment
terminates. Notwithstanding anything to the contrary in the foregoing, if after
the end of the applicable COBRA period, the Company cannot provide Executive and
his spouse and dependent children with (a) continuation of health insurance
coverage under the Company’s group health plan(s) at commercially reasonable
rates, as determined by the Committee in its sole discretion, or (b) health
insurance coverage under a separate health plan at commercially reasonable
rates, as determined by the Committee in its sole discretion, then Executive
shall be entitled to receive, in lieu of such continuation of health insurance
coverage or such health insurance coverage under a separate health plan, an
annual payment of $50,000 for a period of three (3) years after the date
Executive’s employment terminates.

Payments and benefits under this Section 7(c) are subject to Section 5(g). In
particular, payments under Sections 7(c)(ii) and (iii) likely will be required
under Section 5(g) to be made at the date six months after termination of
employment.

(d) Termination by Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason upon 90 days’ written notice to the
Company; provided, however, that, if the basis for such Good Reason is
correctible and the Company has corrected the basis for such Good Reason within
30 days after receipt of such notice, Executive may not then terminate his
employment for Good Reason with respect to the matters addressed in the written
notice, and therefore Executive’s notice of termination will automatically
become null and void. At the time Executive’s employment is terminated by
Executive for Good Reason (i.e., at the expiration of such notice period), the
Term will terminate, all obligations of the Company and Executive under Sections
1 through 5 will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the same
compensation and rights specified in Section 7(c)(i) – (vii) and the text
following clause (vii).

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such

 

11



--------------------------------------------------------------------------------

Base Salary or other level of compensation or benefit was the basis for
Executive’s termination for Good Reason, then the Base Salary or other level of
compensation in effect before such reduction shall be used to calculate payments
or benefits under this Section 7(d).

(e) Other Terms Relating to Certain Terminations of Employment. In the event
Executive’s employment terminates for any reason set forth in Section 7(b)
through (d), Executive will be entitled to the benefit of any terms of plans or
agreements applicable to Executive which are more favorable than those specified
in this Section 7 (except without duplication of payments or benefits, including
in the case of Annual Incentives in lieu of which amounts are paid hereunder).
Except as otherwise provided under Section 5(g), amounts payable under this
Section 7 following Executive’s termination of employment, other than those
expressly payable on a deferred or installment basis, will be paid as promptly
as practicable after such a termination of employment. References to the amount
of compensation paid as salary and Annual Incentives in previous years includes
payments to Executive by the Company and Operating Partnership in periods prior
to the Effective Date.

The Company and the Operating Partnership, and any successor(s) thereto, shall
use their commercially reasonable efforts to allow Executive to receive long
term capital gain treatment for federal income tax purposes for all interests
held by Executive in the Operating Partnership at the time of termination of
Executive’s employment (provided, that, nothing herein shall prevent Company
from terminating Executive’s employment), and the Company and the Operating
Partnership, and any successor(s) thereto, shall reasonably cooperate with
Executive to obtain favorable tax treatment for Executive with regard to all
interests held by Executive in the Operating Partnership.

 

  8. Definitions Relating to Termination Events.

(a) “Annual Incentives”. For purposes of this Agreement, Annual Incentives shall
mean the Annual Cash Target and the Annual Stock Target. The target Annual
Incentives for all years for purposes of applying Sections 6 and 7, including
years prior to the Effective Date of this Agreement, shall be the Annual Cash
Target and the Annual Stock Target, which may be increased for purposes of this
“Annual Incentives” definition only if the Board or the Compensation Committee
specifically determines that an increase in the Annual Cash Target and the
Annual Stock Target increases such targets for purposes of this “Annual
Incentives” definition. The Annual Incentives for 2006 shall be the actual
amounts awarded, as determined by the Board or Compensation Committee.

(b) “Cause”. For purposes of this Agreement, “Cause” shall mean Executive’s:

 

  (i) conviction for commission of a felony or a crime involving moral
turpitude;

 

  (ii) willful commission of any act of theft, fraud, embezzlement or
misappropriation against the Company or its subsidiaries or affiliates;

 

  (iii)

willful and continued failure to substantially perform Executive’s duties
hereunder (other than such failure resulting from Executive’s incapacity due to
physical or mental illness), which failure is not remedied within 30 calendar
days after written demand for substantial performance is delivered by the
Company which

 

12



--------------------------------------------------------------------------------

 

specifically identifies the manner in which the believes that Executive has not
substantially performed Executive’s duties.

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the independent members of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

(c) “Change in Control”. For purposes of this Agreement, a “Change in Control”
means the following:

 

  i. A transaction or series of transactions (other than an offering of Stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than the Company,
any of its subsidiaries, an employee benefit plan maintained by the Company or
any of its subsidiaries or a “person” that, prior to such transaction, directly
or indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company and
immediately after such acquisition possesses more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

 

  ii. During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 8(c)(i)
hereof or Section 8(c)(iii) hereof) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

  iii.

The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related

 

13



--------------------------------------------------------------------------------

 

transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

  (A) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “ Successor Entity “)) directly or indirectly, at least a majority
of the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and;

 

  (B) After which no person or group (as such terms are used in Sections 13(d)
and 14(d)(2) of the Exchange Act) beneficially owns (within the meaning of Rule
13d-3 under the Exchange Act) voting securities representing 50% or more of the
combined voting power of the Successor Entity; provided, however, that no person
or group shall be treated for purposes of this Section 8(c)(iii)(B) as
beneficially owning 50% or more of combined voting power of the Successor Entity
solely as a result of the voting power held in the Company prior to the
consummation of the transaction; or

 

  iv. The Company’s stockholders approve a liquidation or dissolution of the
Company and all material contingencies to such liquidation or dissolution have
been satisfied or waived.

(d) “Compensation Accrued at Termination”. For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

 

  (i) The unpaid portion of annual Base Salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of Executive’s termination of
employment, pro rated through such date of termination, payable in accordance
with the Company’s regular pay schedule;

 

  (ii) Except as otherwise provided in this Agreement, all earned and unpaid
and/or vested, nonforfeitable amounts owing or accrued at the date of
Executive’s termination of employment under any compensation and benefit plans,
programs, and arrangements set forth or referred to in Sections 4(b) and 5(a)
and 5(b) hereof (including any earned and vested Annual Incentives) in which
Executive theretofore participated, payable in accordance with the terms and
conditions of the plans, programs, and arrangements (and agreements and
documents thereunder) pursuant to which such compensation and benefits were
granted or accrued; and

 

14



--------------------------------------------------------------------------------

  (iii) Reasonable business expenses and disbursements incurred by Executive
prior to Executive’s termination of employment, to be reimbursed to Executive,
as authorized under Section 5(d), in accordance the Company’s reimbursement
policies as in effect at the date of such termination.

(e) “Disability”. For purposes of this Agreement, “Disability” means that the
Executive qualifies to receive long-term disability payments under the Company’s
or the Operating Partnership’s long-term disability insurance program, as it may
be amended from time to time.

(f) “Good Reason”. For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent, the occurrence of any of the
following circumstances unless, if correctable, such circumstances are fully
corrected within 30 days of the notice of termination given in respect thereof:

 

  (i) The assignment to Executive of duties materially inconsistent with
Executive’s position and status hereunder, or an alteration, materially adverse
to Executive, in the nature of Executive’s duties, responsibilities, and
authorities, Executive’s positions or the conditions of Executive’s employment
from those specified in Section 3 or otherwise hereunder (other than inadvertent
actions which are promptly remedied); for this purpose, it shall constitute
“Good Reason” under this subsection (f)(i) if Executive shall be required to
report to and take direction from any person or body other than the Board of
Directors; except the foregoing shall not constitute Good Reason if occurring in
connection with the termination of Executive’s employment for Cause, Disability,
Retirement, as a result of Executive’s death, or as a result of action by or
with the consent of Executive; for purposes of this Section 8(f)(i), references
to the Company (and the Board and stockholders of the Company) refer to the
ultimate parent company (and its board and stockholders) succeeding the Company
following an acquisition in which the corporate existence of the Company
continues, in accordance with Section 13(b);

 

  (ii) (A) a reduction by the Company in Executive’s Base Salary, (B) the
setting of Executive’s annual target incentive opportunity or payment of earned
Annual Incentives in amounts less than specified under or otherwise not in
conformity with Section 4 hereof, or (C) a material adverse change in benefits
not in conformity with Section 5;

 

  (iii) the relocation of the principal place of Executive’s employment not in
conformity with Section 3(c) hereof; for this purpose, required travel on the
Company’s business will not constitute a relocation;

 

  (iv) the failure by the Company to pay to Executive any portion of Executive’s
base salary or to pay to Executive any portion of an installment of deferred
compensation under any deferred compensation program of the Company within seven
days of the date such compensation is due;

 

15



--------------------------------------------------------------------------------

  (v) the failure by the Company to continue in effect any material compensation
or benefit plan in which Executive participated immediately prior to a Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of compensation or benefits provided and the level of Executive’s
participation relative to other participants, as existed at the time of the
Change in Control;

 

  (vi) the failure of the Company to obtain a satisfactory agreement from any
successor to the Company to fully assume the Company’s obligations and to
perform under this Agreement, as contemplated in Section 13(b) hereof;

 

  (vii) any other failure by the Company to perform any material obligation
under, or breach by the Company of any material provision of, this Agreement; or

 

  (viii) following a Change in Control, Executive may elect during the 12th
month following the Change in Control to treat the occurrence of the Change in
Control as constituting Good Reason; in this case, the notice period required
under Section 7(d) shall be 30 days rather than 90 days.

(g) “Partial Year Bonus”. For purposes of this Agreement, a Partial Year Bonus
is an amount equal to the annual incentive compensation that would have become
payable to Executive for that year if his employment had not terminated, based
on the performance actually achieved prior to the date Executive’s employment
terminates and the Reasonably Anticipated Performance for the remainder of the
year.

(h) Intentionally omitted.

(i) “Reasonably Anticipated Performance”. For purposes of this Agreement,
“Reasonably Anticipated Performance” is performance reasonably anticipated at
the time of termination of employment, as determined by the Board, in good
faith, based on discussions with management of the Company and Executive and
based on documents (including term sheets, leases and letters of intent) and, in
the absence of documentation, material negotiations have commenced at the time
of termination and the transaction in question is completed, and other facts and
circumstances in existence at the time of termination.

(j) “Severance Period.” For purposes of this Agreement, the “Severance Period”
shall be:

(i) the one-year period immediately following Executive’s termination due to his
Retirement;

(ii) the two-year period immediately following Executive’s termination due to
his Disability;

 

16



--------------------------------------------------------------------------------

(iii) the three-year period immediately following Executive’s termination by the
Company without Cause or Executive’s termination of employment for Good Reason;
and

(iv) in all other cases, there will be no Severance Period.

 

  9. Payment of Financial Obligations.

The payment or provision to the Executive by the Company of any remuneration,
benefits or other financial obligations pursuant to this Agreement, including,
without limitation, the payment of Executive’s Base Salary, Annual Cash Award,
Annual Stock Incentive, and other benefits set forth in Section 5(b) hereof, the
payment of the severance payment and Partial Year Bonus and provision of the
severance benefits (if applicable) as set forth in Section 6 and Section 7
hereof and any indemnification obligations, shall be allocated (the
“Compensation Split”) between the Company and the Operating Partnership by the
Committee based on any reasonable method.

 

  10. Rabbi Trust Obligation; Excise Tax-Related Provisions.

(a) Rabbi Trust Funding. In the event of a Change in Control (other than an
acquisition resulting in the acquirer being the beneficial owner of less than
50% of the Company’s voting securities), the Company shall, not later than 30
days after the time of such Change in Control, have established one or more
rabbi trusts and shall deposit therein cash in an amount sufficient to provide
for full payment of all potential cash obligations of the Company that have
arisen or would arise as a result such Change in Control and a subsequent
termination of Executive’s employment under Section 7(c) or 7(d). Such rabbi
trust(s) shall be irrevocable and shall provide that the Company may not,
directly or indirectly, use or recover any assets of the trust(s) until such
time as all obligations which potentially could arise hereunder have been
settled and paid in full, subject only to the claims of creditors of the Company
in the event of insolvency or bankruptcy of the Company.

(b) Gross-up If Excise Tax Would Apply. In the event Executive becomes entitled
to any amounts or benefits payable in connection with a Change in Control or
other change in control (whether or not such amounts are payable pursuant to
this Agreement) (the “Severance Payments”), if any of such Severance Payments
are subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code
(or any similar federal, state or local tax that may hereafter be imposed), the
Company shall pay to Executive at the time specified in Section 10(b)(iii)
hereof an additional amount (the “Gross-Up Payment”) such that the net amount
retained by Executive, after deduction of any Excise Tax on the Total Payments
(as hereinafter defined) and any federal, state and local income tax and Excise
Tax upon the payment provided for by Section 10(b)(i), shall be equal to the
Total Payments; provided, however that in the event the aggregate value of the
Total Payments exceeds three times the Executive’s “base amount,” as defined in
Section 280G(b)(3) of the Code, (the “Parachute Threshold”) by less than 10%,
one or more of the Total Payments shall be reduced so that the aggregate value
of the Total Payments is $1.00 less than the Parachute Threshold. Unless the
Executive shall have given prior written notice specifying a different order to
the Company to effectuate the foregoing, the Company shall reduce or eliminate
the Total Payments by first reducing or eliminating the portion of the Total
Payments which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to

 

17



--------------------------------------------------------------------------------

be paid the farthest in time from the Change in Control. Any notice given by the
Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive’s
rights and entitlements to any benefits or compensation. For the avoidance of
doubt, in no event shall the Company be required to pay to Executive any amount
under this Section 10 with respect to any taxes or interest that may arise as a
result of Section 409A of the Code.

 

  (i) For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax:

 

  (A) any other payments or benefits received or to be received by Executive in
connection with a Change in Control or Executive’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (which,
together with the Severance Payments, constitute the “Total Payments”) shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of nationally-recognized tax counsel or compensation
consultant the selection of which was approved under Section 10(b)(iv) such
other payments or benefits (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax;

 

  (B) the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (x) the total amount of the Total
Payments and (y) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 10(b)(i)(A) hereof); and

 

  (C) the value of any non-cash benefits or any deferred payments or benefit
shall be determined by a nationally-recognized accounting or consulting firm the
selection of which was approved under Section 10(b)(iv) in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

 

  (ii)

For purposes of determining the amount of the Gross-Up Payment, Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of Executive’s residence on the date of termination, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. In the event that the

 

18



--------------------------------------------------------------------------------

 

Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time of termination of Executive’s employment,
Executive shall repay to the Company within ten days after the time that the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal and state and local
income tax imposed on the Gross-Up Payment being repaid by Executive if such
repayment results in a reduction in Excise Tax and/or federal and state and
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax is determined to exceed the amount taken into account hereunder at the time
of the termination of Executive’s employment (including by reason of any payment
the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional gross-up payment in
respect of such excess within ten days after the time that the amount of such
excess is finally determined.

 

  (iii) The payments provided for in this Section 10(b) shall be made not later
than the thirtieth day following the date of Executive’s termination of
employment; provided, however, that if the amount of such payments cannot be
finally determined on or before such day, the Company shall pay to Executive on
such day an estimate, as determined in good faith by the Company, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined but in no event later than the sixtieth
day after the date of Executive’s termination of employment. In the event that
the amount of the estimated payments exceeds the amount subsequently determined
to have been due, such excess shall constitute a loan by the Company to
Executive, payable on the fifteenth day after the demand by the Company
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code).

 

  (iv) All determinations under this Section 10(b) shall be made at the expense
of the Company by a nationally recognized public accounting or consulting firm
selected by the Company and subject to the approval of Executive, which approval
shall not be unreasonably withheld. Such determination shall be binding upon
Executive and the Company.

 

  11. Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement.

(a) Noncompetition Agreement. Executive and the Company and the Operating
Partnership shall execute a Noncompetition Agreement within sixty (60) days from
March 1, 2007 that shall be consistent with Section 3(b) and shall only apply
during the Term and for a period of one year following a Change in Control.

(b) Non-Solicitation. Without the consent in writing of the Board, Executive
will not, at any time during the Term and for the length of the Severance
Period, acting alone or in

 

19



--------------------------------------------------------------------------------

conjunction with others, directly or indirectly (i) induce any customers of the
Company or any of its affiliates with whom Executive has had contacts or
relationships, directly or indirectly, during and within the scope of his
employment with the Company or any of its affiliates, to curtail or cancel their
business with the Company or any such affiliate; (ii) induce, or attempt to
influence, any employee of the Company or any of its affiliates to terminate
employment; or (iii) solicit or assist any third party in the solicitation of,
any person who is an employee of the Company or any affiliate; provided,
however, that activities engaged in by or on behalf of the Company are not
restricted by this covenant. The provisions of subparagraphs (i), (ii), and
(iii) above are separate and distinct commitments independent of each of the
other subparagraphs. Notwithstanding anything in this Section 11(b) to the
contrary, Executive is permitted to solicit any individual who served as his
executive assistant during the Term.

(c) Non-Disclosure; Ownership of Work. Executive shall not, at any time during
the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Company and its affiliates
and customers so long as such information has not otherwise been disclosed
through no wrongdoing of the Executive or an individual under a similar
restriction or is not otherwise in the public domain, except as required by law
or pursuant to legal process. In addition, upon termination of employment for
any reason, Executive will return to the Company or its affiliates all documents
and other media containing information belonging or relating to the Company or
its affiliates. Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations
(collectively referred to as “Inventions”) that Executive has conceived or made
during the Term; provided, however, that in this context “Inventions” are
limited to those which (i) relate in any manner to the existing or contemplated
business activities of the Company and its affiliates; (ii) are suggested by or
result from Executive’s work at the Company; or (iii) result from the use of the
time, materials or facilities of the Company and its affiliates. All Inventions
will be the Company’s property rather than Executive’s. Should the Company
request it, Executive agrees to sign any document that the Company may
reasonably require to establish ownership in any Invention.

(d) Cooperation With Regard to Litigation. Executive agrees to cooperate with
the Company, during the Term and thereafter (including following Executive’s
termination of employment for any reason), by making himself available to
testify on behalf of the Company or any subsidiary or affiliate of the Company,
in any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any subsidiary or affiliate of the
Company, in any such action, suit, or proceeding, by providing information and
meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any subsidiary or affiliate of the
Company, as may be reasonably requested and after taking into account
Executive’s post-termination responsibilities and obligations. The Company
agrees to reimburse Executive, on an after-tax basis, for all reasonable
expenses actually incurred in connection with his provision of testimony or
assistance.

(e) Non-Disparagement. Executive shall not, at any time during the Term and
thereafter make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Company, its
subsidiaries or affiliates or their respective officers, directors,

 

20



--------------------------------------------------------------------------------

employees, advisors, businesses or reputations, nor shall members of the Board
of Directors or Executive’s successor in office make any such statements or
representations regarding Executive. Notwithstanding the foregoing, nothing in
this Agreement shall preclude Executive or his successor or members of the Board
of Directors from making truthful statements that are required by applicable
law, regulation or legal process.

(f) Release of Employment Claims. Executive agrees, as a condition to receipt of
any termination payments and benefits provided for in Sections 6 and 7 herein
(other than Compensation Accrued at Termination) (the “Termination Benefits”),
that he will execute a general release in substantially the form attached hereto
as Exhibit A.

(g) Forfeiture of Outstanding Options and Other Equity Awards. The provisions of
Sections 6 and 7 notwithstanding, if Executive fails to comply with the
restrictive covenants under Section 11(a) – (c), all options to purchase Common
Stock and other equity awards granted by the Company at and after the Effective
Date and then held by Executive or a transferee of Executive shall be
immediately forfeited and thereupon such options and equity awards shall be
cancelled. Notwithstanding the foregoing, Executive shall not forfeit any option
or equity award unless and until there shall have been delivered to him, within
six months after the Board (i) had knowledge of conduct or an event allegedly
constituting grounds for such forfeiture and (ii) had reason to believe that
such conduct or event could be grounds for such forfeiture, a copy of a
resolution duly adopted by a majority affirmative vote of the membership of the
Board (excluding Executive) at a meeting of the Board called and held for such
purpose (after giving Executive reasonable notice specifying the nature of the
grounds for such forfeiture and not less than 30 days to correct the acts or
omissions complained of, if correctable, and affording Executive the
opportunity, together with his counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, Executive has engaged in conduct
set forth in this Section 11(g) which constitutes grounds for forfeiture of
Executive’s options and equity awards; provided, however, that if any option is
exercised or equity award is settled after delivery of such notice and the Board
subsequently makes the determination described in this sentence, Executive shall
be required to pay to the Company an amount equal to the difference between the
aggregate value of the shares acquired upon such exercise of the option at the
date of the Board determination and the aggregate exercise price paid by
Executive and an amount equal to the fair market value of the shares delivered
in settlement of the equity award at the date of such determination (net of any
cash payment for the shares by Executive). Any such forfeiture shall apply to
such options notwithstanding any term or provision of any option agreement. In
addition, options and equity awards granted to Executive on or after the
Effective Date, and gains resulting from the exercise of such options and
settlement of such equity awards, shall be subject to forfeiture in accordance
with the Company’s standard policies relating to such forfeitures and clawbacks,
as such policies are in effect at the time of grant of such options or equity
awards.

(h) Survival. The provisions of this Section 11 shall survive the termination of
the Term and any termination or expiration of this Agreement.

(i) Remedies. Executive agrees that any breach of the terms of this Section 11
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; Executive therefore also agrees
that in the event of said breach or any threat of breach and notwithstanding
Section 12, the Company shall be entitled to

 

21



--------------------------------------------------------------------------------

an immediate injunction and restraining order from a court of competent
jurisdiction to prevent such breach and/or threatened breach and/or continued
breach by Executive and/or any and all persons and/or entities acting for and/or
with Executive, without having to prove damages. The availability of injunctive
relief shall be in addition to any other remedies to which the Company may be
entitled at law or in equity, but remedies other than injunctive relief may only
be pursued in an arbitration brought in accordance with Section 12. The terms of
this paragraph shall not prevent the Company from pursuing in an arbitration any
other available remedies for any breach or threatened breach of this Section 11,
including but not limited to the recovery of damages from Executive. Executive
hereby further agrees that, if it is ever determined, in an arbitration brought
in accordance with Section 12, that willful actions by Executive have
constituted wrongdoing that contributed to any material misstatement or omission
from any report or statement filed by the Company with the U.S. Securities and
Exchange Commission or material fraud against the Company, then the Company, or
its successor, as appropriate, may recover all of any award or payment made to
Executive, less the amount of any net tax owed by Executive with respect to such
award or payment over the tax benefit to Executive from the repayment or return
of the award or payment, pursuant to Section 7(c) or (d), and Executive agrees
to repay and return such awards and amounts to the Company within 30 calendar
days of receiving notice from the Company that the Board has made the
determination referenced above and accordingly the Company is demanding
repayment pursuant to this Section 11(i). The Company or its successor may, in
its sole discretion, affect any such recovery by (i) obtaining repayment
directly from Executive; (ii) setting off the amount owed to it against any
amount or award that would otherwise be payable by the Company to Executive; or
(iii) any combination of (i) and (ii) above.

 

  12. Governing Law; Disputes; Arbitration.

(a) Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of
California, without regard to conflicts of law principles. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement. The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion hereof. If any court
determines that any provision of Section 11 is unenforceable because of the
duration or geographic scope of such provision, it is the parties’ intent that
such court shall have the power to modify the duration or geographic scope of
such provision, as the case may be, to the extent necessary to render the
provision enforceable and, in its modified form, such provision shall be
enforced.

(b) Reimbursement of Expenses in Enforcing Rights. All reasonable costs and
expenses (including fees and disbursements of counsel) incurred by Executive in
negotiating this Agreement shall be paid on behalf of or reimbursed to Executive
promptly by the Company. All reasonable costs and expenses (including fees and
disbursements of counsel) incurred by Executive in seeking to interpret this
Agreement or enforce rights pursuant to this Agreement (A) prior to a Change in
Control, shall be paid on behalf of or reimbursed to Executive promptly by the
Company provided the Executive is the prevailing party, and (B) after a Change
in Control, shall be paid on behalf of or reimbursed to Executive promptly by
the Company

 

22



--------------------------------------------------------------------------------

regardless of whether Executive is the prevailing party, provided that no
reimbursement shall be made of such expenses relating to any unsuccessful
assertion of rights if and to the extent that Executive’s assertion of such
rights was in bad faith or frivolous, as determined by arbitrators in accordance
with Section 12(c) or a court having jurisdiction over the matter.

(c) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Los Angeles,
California by three arbitrators in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, the Company and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the Southern District of
California, (ii) any of the courts of the State of California, or (iii) any
other court having jurisdiction. The Company and Executive further agree that
any service of process or notice requirements in any such proceeding shall be
satisfied if the rules of such court relating thereto have been substantially
satisfied. The Company and Executive hereby waive, to the fullest extent
permitted by applicable law, any objection which it may now or hereafter have to
such jurisdiction and any defense of inconvenient forum. The Company and
Executive hereby agree that a judgment upon an award rendered by the arbitrators
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Subject to Section 12(b), the Company shall bear all
costs and expenses arising in connection with any arbitration proceeding
pursuant to this Section 12. Notwithstanding any provision in this Section 12,
Executive shall be paid compensation due and owing under this Agreement during
the pendency of any dispute or controversy arising under or in connection with
this Agreement.

(d) Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 12 but which has not been timely paid
shall bear interest at the prime rate in effect at the time such amount first
becomes payable, as quoted by the Company’s principal bank.

(e) LIMITATION ON LIABILITIES. IF EITHER EXECUTIVE OR THE COMPANY IS AWARDED ANY
DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED TO THIS AGREEMENT, A
BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS OR IMPLIED
BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE OR IN PART
ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED
TO CONTRACTUAL AND CONSEQUENTIAL DAMAGES PLUS INTEREST ON ANY DELAYED PAYMENT AT
THE MAXIMUM RATE PER ANNUM ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE
DATE(S) THAT SUCH PAYMENTS WERE DUE AND SHALL EXCLUDE PUNITIVE DAMAGES EVEN IF
THE RULES REFERRED TO IN SECTION 12(C) WOULD PROVIDE OTHERWISE.

(f) WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE

 

23



--------------------------------------------------------------------------------

SUBJECT MATTER OF THIS AGREEMENT. This provision is subject to Section 12(C),
requiring arbitration of disputes hereunder.

 

  13. Miscellaneous.

(a) Integration. This Agreement cancels and supersedes any and all prior
agreements and understandings between the parties hereto with respect to the
employment of Executive by the Company, any parent or predecessor company, and
the Company’s subsidiaries during the Term, including the Prior Employment
Agreement, but excluding existing contracts relating to compensation under
executive compensation and employee benefit plans of the Company and its
subsidiaries. The foregoing notwithstanding, Executive shall not participate in
the Company’s Employee Protection Program unless the aggregate benefits provided
under such plan would exceed the aggregate benefits provided to Executive under
this Agreement upon termination of employment, in which case Executive shall
only receive the excess amount provided under the Company’s Employee Protection
Program. Executive shall remain entitled to any right or benefit under a
Change-in-Control Agreement executed by the Company and Executive, for so long
as such Change-in-Control Agreement remains in effect, if and to the extent that
such right or benefit is more favorable than a corresponding provision of this
Agreement, but no payment or benefit under the Change-in-Control Agreement shall
be made or extended which duplicates any payment or benefit hereunder. This
Agreement constitutes the entire agreement among the parties with respect to the
matters herein provided, and no modification or waiver of any provision hereof
shall be effective unless in writing and signed by the parties hereto. Executive
shall not be entitled to any payment or benefit under this Agreement which
duplicates a payment or benefit received or receivable by Executive under such
prior agreements and understandings or under any benefit or compensation plan of
the Company.

(b) Successors; Transferability. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise,
and whether or not the corporate existence of the Company continues) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder to
another entity that is substantially comparable to the Company in its financial
strength and ability to perform the Company’s obligations under this Agreement.
Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by Executive, except in accordance
with the laws of descent and distribution or as specified in Section 13(c).

(c) Beneficiaries. Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits provided hereunder following Executive’s death.

 

24



--------------------------------------------------------------------------------

(d) Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such other address as may be designated by such party by like notice:

If to the Company:

KILROY REALTY CORPORATION

12200 West Olympic Boulevard, Suite 200

Los Angeles, CA 90064

Attention: Corporate Counsel

With a copy to:

Scott Hodgkins, Esquire

Latham & Watkins LLP

633 West Fifth Street, Suite 4000

Los Angeles, CA 90071-2007

If to Executive:

Richard E. Moran, Jr.

12200 West Olympic Boulevard, Suite 200

Los Angeles, CA 90064

With a copy to:

William L. Neff, Esquire

Hogan & Hartson LLP

555 13th Street NW

Washington, D.C. 20004

If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

(e) Reformation. The invalidity of any portion of this Agreement shall not be
deemed to render the remainder of this Agreement invalid.

(f) Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.

(g) No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or

 

25



--------------------------------------------------------------------------------

in equity shall in no way affect the right of such party to require such
performance or to resort to such remedy at any time thereafter, nor shall the
waiver by any party of a breach of any of the provisions hereof be deemed to be
a waiver of any subsequent breach of such provisions. No such waiver shall be
effective unless in writing and signed by the party against whom such waiver is
sought to be enforced.

(h) No Obligation To Mitigate. Executive shall not be required to seek other
employment or otherwise to mitigate Executive’s damages upon any termination of
employment; provided, however, that, to the extent Executive receives from a
subsequent employer health or other insurance benefits that are substantially
similar to the benefits referred to in Section 5(b) hereof, any such benefits to
be provided by the Company to Executive following the Term shall be
correspondingly reduced.

(i) Offsets; Withholding. The amounts required to be paid by the Company to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Company by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 6 and 7, or otherwise
by the Company, will be subject to withholding to satisfy required withholding
taxes and other required deductions.

(j) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

(l) Due Authority and Execution. The execution, delivery and performance of this
Agreement have been duly authorized by the Company and this Agreement represents
the valid, legal and binding obligation of the Company, enforceable against the
Company according to its terms.

(m) Representations of Executive. Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. In the event of a breach of such representation or
warranty on Executive’s part or if there is any other legal impediment which
prevents him from entering into this Agreement or performing all of his
obligations hereunder, the Company shall have the right to terminate this
Agreement forthwith in accordance with the same notice and hearing procedures
specified above in respect of a termination by the Company for Cause pursuant to
Section 7(a) and shall have no further obligations to Executive hereunder.
Notwithstanding a termination by the Company under this Section 13(m),
Executive’s obligations under Section 11 shall survive such termination.

 

26



--------------------------------------------------------------------------------

  14. D&O Insurance.

The Company will maintain directors’ and officers’ liability insurance during
the Term and for a period of six years thereafter, covering acts and omissions
of Executive during the Term, on terms substantially no less favorable than
those in effect on the Effective Date.

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed as of the date first above written.

 

KILROY REALTY CORPORATION By:  

 

Name:   Tyler Rose Title:   Senior Vice President and Treasurer KILROY REALTY
CORPORATION By:  

 

Name:   Tamara J. Porter Title:   Vice President and Corporate Counsel KILROY
REALTY, L.P. By:  

 

Name:   Tyler Rose Title:   Senior Vice President and Treasurer KILROY REALTY,
L.P. By:  

 

Name:   Tamara J. Porter Title:   Vice President and Corporate Counsel EXECUTIVE

 

Richard E. Moran, Jr.

 

27



--------------------------------------------------------------------------------

EXHIBIT A 1

For and in consideration of the payments and other benefits due to Richard E.
Moran, Jr. (the “Executive”) pursuant to the Employment Agreement dated as of
January 1, 2007 (the “Employment Agreement”), by and between Kilroy Realty
Corporation, (the “Company”) and the Executive, and for other good and valuable
consideration, the Executive hereby agrees, for the Executive, the Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, to forever release, discharge and covenant not to sue
the Company, or any of its divisions, affiliates, subsidiaries, parents,
branches, predecessors, successors, assigns, and, with respect to such entities,
their officers, directors, trustees, employees, agents, shareholders,
administrators, general or limited partners, representatives, attorneys,
insurers and fiduciaries, past, present and future (the “Released Parties”) from
any and all claims of any kind arising out of, or related to, his employment
with the Company, its affiliates and subsidiaries (collectively, with the
Company, the “Affiliated Entities”) or the Executive’s separation from
employment with the Affiliated Entities, which the Executive now has or may have
against the Released Parties, whether known or unknown to the Executive, by
reason of facts which have occurred on or prior to the date that the Executive
has signed this Release. Such released claims include, without limitation, any
and all claims relating to the foregoing under federal, state or local laws
pertaining to employment, including, without limitation, the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. Section 2000e et. seq., the Fair Labor Standards Act, as amended, 29
U.S.C. Section 201 et. seq., the Americans with Disabilities Act, as amended, 42
U.S.C. Section 12101 et. seq. the Reconstruction Era Civil Rights Act, as
amended, 42 U.S.C. Section 1981 et. seq., the Rehabilitation Act of 1973, as
amended, 29 U.S.C. Section 701 et. seq., the Family and Medical Leave Act of
1992, 29 U.S.C. Section 2601 et. seq., and any and all state or local laws
regarding employment discrimination and/or federal, state or local laws of any
type or description regarding employment, including but not limited to any
claims arising from or derivative of the Executive’s employment with the
Affiliated Entities, as well as any and all such claims under state contract or
tort law.

The Executive has read this Release carefully, acknowledges that the Executive
has been given at least 21 days to consider all of its terms and has been
advised to consult with any attorney and any other advisors of the Executive’s
choice prior to executing this Release, and the Executive fully understands that
by signing below the Executive is voluntarily giving up any right which the
Executive may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. The Executive also understands that the Executive has a period
of seven days after signing this Release within which to revoke his agreement,
and that neither the Company nor any other

--------------------------------------------------------------------------------

1

This release may be amended by the Company to reflect new laws and changes in
applicable laws.



--------------------------------------------------------------------------------

person is obligated to make any payments or provide any other benefits to the
Executive pursuant to the Agreement until eight days have passed since the
Executive’s signing of this Release without the Executive’s signature having
been revoked other than any accrued obligations or other benefits payable
pursuant to the terms of the Company’s normal payroll practices or employee
benefit plans. Finally, the Executive has not been forced or pressured in any
manner whatsoever to sign this Release, and the Executive agrees to all of its
terms voluntarily.

Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company’s obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to the
Executive under the Employment Agreement, any stock option, stock award or
agreements or obligations under any pension, deferred compensation or retention
plan) provided by the Affiliated Entities where the Executive’s compensation or
benefits are intended to continue or the Executive is to be provided with
compensation or benefits, in accordance with the express written terms of such
plan, program or arrangement, beyond the date of the Executive’s termination;
(ii) rights to indemnification the Executive may have under the Employment
Agreement or a separate agreement entered into with the Company; or (iii) rights
Executive may have as a shareholder, unit holder or prior member of the
operating partnership.

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties. Section 12 of the Employment Agreement shall
apply to this Release.

 

 

     

 

  

Date

      Richard E. Moran, Jr.   

 

     

 

  

Date

      Kilroy Realty Corporation   

 

     

 

  

Date

      Kilroy Realty Corporation   

 

2